Citation Nr: 9922810	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-21 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for a left hydrocele 
and vericocele.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for a duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

During his hearing before the undersigned Member of the 
Board, the veteran raised the issue of entitlement to service 
connection for Cushing syndrome.  Inasmuch as this issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.


FINDINGS OF FACT

1. In a decision dated in October 1969, the Board denied 
entitlement to service connection for a left hydrocele and 
vericocele.

2. Evidence received since the October 1969 Board decision 
includes the veteran's hearing testimony which was not 
previously considered and which bears directly and 
substantially upon the specific matter under consideration 
regarding the issue of entitlement to service connection 
for a left hydrocele and vericocele.

3. A left hydrocele and vericocele for which the veteran was 
treated during his period of military service was acute 
and transitory and resolved with no residual disability; 
the record contains no competent medical evidence which 
relates any current left hydrocele and/or vericocele to 
service or any occurrence therein.

4. In a decision dated in October 1970, the Board denied 
entitlement to service connection for duodenal ulcer.

5. Evidence received since the October 1970 Board decision 
includes the veteran's hearing testimony and private 
treatment records which were not previously considered and 
which bear directly and substantially upon the specific 
matter under consideration regarding the issue of 
entitlement to service connection for duodenal ulcer.

6. The veteran is not shown to have had a chronic 
gastrointestinal disorder during his period of active 
service or to have had duodenal ulcer disease within one 
year after such service.


CONCLUSIONS OF LAW

1. The October 1969 Board decision, which denied entitlement 
to service connection for a left hydrocele and vericocele 
is final.  38 U.S.C.A. §§ 5108, 7105 (formerly 38 U.S.C.A. 
§ 4005) (West 1991); 38 C.F.R. §§ 3.104, 20.1100 (1998).

2. New and material evidence has been received to warrant 
reopening of the claim for service connection for a left 
hydrocele and vericocele.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3. The veteran's claim for service connection for a left 
hydrocele and vericocele is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991 and Supp. 1998).

4. The October 1970 Board decision, which denied entitlement 
to service connection for duodenal ulcer is final.  
38 U.S.C.A. §§ 5108, 7105 (formerly 38 U.S.C.A. § 4005) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1100 (1998).

5. New and material evidence has been received to warrant 
reopening of the claim for service connection for duodenal 
ulcer.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

6. Duodenal ulcer was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the October 1969 and 
October 1970 Board decisions consisted of service medical 
records; statements from private physicians, dated in April, 
June, December 1969, an April 1969 report of VA examination, 
a January 1970 Memorandum from a VA physician, a March 1970 
report of private hospitalization.

An April 1968 Report of Medical Examination for enlistment 
notes a left inguinal herniorrhaphy, performed in 1954, and a 
five year history of left hydrocele.  Service medical records 
show that the veteran complained of suprapubic and testicular 
pain in October 1968.  It was noted that he had had a hernia 
repair sixteen years previously and had been experiencing 
swelling at the left scrotum for many years.  Examination 
revealed a large swollen soft tissue mass on the left of the 
scrotum.  The veteran was provided with a scrotal support 
from the urology clinic and advised to return in two weeks 
for left hydrocelectomy.  A report from the surgery clinic 
states that the veteran's large soft tissue mass at the left 
scrotum was the same size as it had been for many years and 
he had recently began to have suprapubic pain.  The 
disposition was hydrocele and varicocele.  An October 1968 
note from Dr. Litvak states that the veteran had been 
examined and a large tender hydrocele and a large tender 
varicocele had been found on the left side.  The physician 
stated that the veteran should be discharged from the service 
as he would be unable to fulfill the training in service.  
Upon Medical Board examination in November 1968, the veteran 
had an abnormal genitourinary (GU) evaluation and a large 
hydrocele of the tunica vaginalis and large left painful 
varicocele were noted.  A well-healed left hernia incision 
was also noted.  The veteran's November 1968 Report of 
Medical History includes his statement that his health was 
"poor-painful groin region."  The examiner noted that the 
veteran continued to have a large hydrocele and varicocele 
that did not respond to conservative therapy with scrotal 
support.  The Medical Board found that the veteran was 
medically unfit for further military service due to large 
hydrocele of the tunica vaginalis, large, left and 
varicocele, enlarged, left, symptomatic.  It was also 
determined that these disorders were not in the line of duty 
and they existed prior to service.

An April 1969 Certificate of Attending Physician from H. W. 
Litvak, reflects that, in September 1968, the veteran was 
treated for large mass in left scrotum due to hydrocele and 
varicocele.

Upon VA examination in April 1969, the veteran complained of 
epigastric pain several times per week and lasting more than 
one hour.  It was noted that the veteran had no history of 
treatment for an ongoing gastrointestinal (GI) condition in 
service.  The veteran alleged onset of abdominal pain 
promptly after separation from service.  It was also noted 
that, after having a GI series performed by a private 
physician, the veteran had been advised that he had a 
duodenal ulcer.  A May 1969 GI series showed no gastric or 
duodenal abnormality.  Evaluation of the digestive system 
revealed mild tenderness to the umbilicus, otherwise 
negative.  GU system evaluation revealed a left inguinal 
herniorrhaphy from about eight years of age and the veteran 
complained of swelling of the left side of scrotum since 
early childhood.  The examiner noted a large left hydrocele, 
which transilluminated well, and a small left varicocele.  
The veteran's left testicle was normal and no GU pain or 
other GU complaints were noted.  The diagnoses were history 
of peptic ulcer with gastric outlet obstruction, left 
hydrocele, and left varicocele.  

Upon consideration of the foregoing, by a June 1969 rating 
decision, the RO denied service connection for hydrocele, 
varicocele, and a GI condition.

A June 1969 Certificate from Attending Physician from F. D. 
Regan, M.D., states that Dr. Regan treated the veteran in 
November 1968 for a large varicocele and hydrocele of the 
left testicle.  It is also noted that Dr. Regan treated the 
veteran in November 1968 (erroneously identified as November 
1969) for a duodenal ulcer and in March 1969 for a 
recrudescence of his ulcer symptoms.  

In October 1969, the Board considered the above evidence and 
denied the veteran's claims for service connection for left 
hydrocele and varicocele, finding that a left hydrocele and a 
varicocele were not aggravated by service.  Additionally, the 
Board remanded the issue of service connection for a duodenal 
ulcer to the RO for further development, to include obtaining 
treatment records from Drs. Regan and Litvak.

In a December 1969 letter to the RO, Dr. Regan repeated the 
information contained in his June 1969 Certificate from 
Attending Physician.

A December 1969 report from a VA Field Attorney reflects that 
Dr. H. Litvak was interviewed regarding the release of the 
veteran's treatment records and agreed to do so with the 
veteran's written authorization.  It was noted that Dr. H. 
Litvak further indicated that some of his office records were 
with his son, Dr. A. Litvak, who would be instructed to 
release the records upon submission of proper authorization 
from the veteran.  Review of treatment records received from 
Dr. Litvak show that they were not the veteran's medical 
records; rather, they were the veteran's father's treatment 
records.  Subsequent communication from Dr. A. Litvak 
reflects that the veteran was seen for a medical problem 
which was not urologic in nature and referred to another 
physician.  

Similarly, the RO was unsuccessful in obtaining treatment 
records from Dr. Regan.  The Field Examiner obtained a letter 
setting out treatment and X-rays which the veteran had been 
provided by Dr. Regan's office.  Dr. Regan refused to permit 
examination of his records because it was not his practice to 
show his personal records to anyone.  He offered to give a 
synopsis of his findings and treatment.  

A January 1970 Memorandum from W. J. Gersh, M.D., Chief, 
Radiology Service, states that the films of the 
gastrointestinal tract taken in Dr. Regan's office had been 
reviewed and were of "suboptimal quality due to the paucity 
of the films."  However, Dr. Gersh stated that there was no 
evidence of a gastric or duodenal ulceration of the films 
submitted. 

Private treatment records reflect that the veteran was 
hospitalized from March 8 to 23, 1970.  The initial diagnosis 
was perforated duodenal ulcer and pancreatitis and the 
veteran underwent a laparotomy.  It was noted that the 
veteran was admitted to the hospital with severe abdominal 
pain and distention of the abdomen of a few hours duration.  
The veteran had exploratory laparotomy because of the 
"picture of ruptured duodenal ulcer" and it was found that 
the duodenal cap area was adhered to the pancreas and that 
there was evidence of pancreatic enlargement and 
inflammation.  The Discharge Summary, approved by Dr. Regan, 
provided diagnoses of penetrating duodenal ulcer with 
perforation and secondary pancreatitis.  The Description of 
Operation provided by the attending surgeon notes that there 
was no evidence of any ruptured ulcer in the stomach or 
duodenum that could be visualized.  His impression was that 
"this was possibly an acute pancreatitis."

Upon consideration of the foregoing, by an October 1970 
decision, the Board denied service connection for duodenal 
ulcer, finding that such benefit could not be granted on any 
basis.  

In a March 1996 statement, the veteran claimed that his left 
hydrocele and varicocele were aggravated by service.  He 
stated that they were so severe as to render him unfit for 
military service and resulted in his discharge due to medical 
reasons.  He also claimed that service connection for 
duodenal ulcer is warranted because there was no evidence of 
this disorder upon induction and the medical evidence 
demonstrates that it was incurred while on active duty.

Private treatment records from Downstate Medical Center 
reflect that, in April 1970, the veteran was hospitalized 
with severe abdominal pain, abdominal distention, and 
evidence of a isolated loop of small bowel on the flat plate 
of the abdomen.  An upper GI series demonstrated an 
unremarkable abdomen.  The final diagnoses were Cushings 
disease, thrombophlebitis and pulmonary embolism, and 
intestinal obstruction.  The veteran underwent operative 
procedures consisting of a bilateral adrenalectomy with 
inferior Vena Cava ligation and exploratory laparotomy with 
enterolysis.  The discharge summary notes that, in March 
1970, the veteran was admitted with complaints suggestive of 
perforated peptic ulcer.  However, on operation, no such 
perforation was found and evidence of pancreatitis could be 
seen.  These records included a December 1975 X-ray report 
from Perth Amboy General Hospital which noted a deformity of 
the duodenal bulb due to past ulcer disease and presumably 
surgery on that region.  An active ulcer crater was not 
demonstrated.

Private treatment records from R. G. Krishnan, M.D., dated 
from September 1976 to January 1988, include references to 
treatment provided to the veteran at Perth Amboy General 
Hospital as well as duplicates of medical records which have 
been noted above.

Private treatment records from Perth Amboy General Hospital, 
dated from November 1977 to July 1995, reflect that the 
veteran was hospitalized on several occasions.  In May 1978 
for bleeding from gums, rule out overactive coagulation.  A 
GI series demonstrated active duodenal ulcer and evidence of 
previous inferior vena cava ligation.  The final diagnoses 
were active duodenal ulcer and prolonged prothrombin time.  
In January 1979, the veteran complained of a two month 
history of epigastric pain which was increasing in frequency 
and duration.  The diagnosis was peptic ulcer disease.  A GI 
series showed normal upper GI and normal chest.  Upon 
hospitalization in October 1979, the veteran was admitted 
with a history of pain, swelling, and redness in the right 
calf and right lower extremity.  The discharge diagnosis 
included peptic ulcer disease.  In April 1980, the veteran 
was admitted with a history of pain and swelling in the right 
calf and leg for one week and pain and burning on urination.  
It was noted that he had had urethral discharge on week 
previously.  The diagnoses included acute nonspecific 
urethritis.  The veteran was hospitalized from January 27 to 
February 1, 1984.  The admitting diagnosis was 
gastrointestinal bleeding.  Laboratory studies included a GI 
series which revealed a normal stomach and duodenum.  The 
discharge diagnosis was gastrointestinal bleeding, possibly 
secondary to Coumadin therapy.  In May 1989, the veteran was 
admitted for complaints of severe pain in the upper abdomen, 
chills, and fever.  The diagnoses were pneumonic infiltrate 
right lower lobe, status post adrenalectomy, and aseptic 
necrosis of shoulder joints by history.

A July 1996 letter from M. A. Bari, M.D., on the letter head 
of Drs. Regan and McGinn, P.C., states that the veteran has 
been in Dr. Bari's care since January 1969 and provides a 
list of dates on which the veteran was seen from January 1969 
to August 1995.  No copies of records of treatment were 
submitted.  

During his June 1999 hearing before the undersigned Member of 
the Board, the veteran testified that, since undergoing 
surgery for his ulcer shortly after service, he has not 
experienced recurrences of the ulcer over the years and does 
not have problems with his stomach.  Transcript (Tr.) at 11.  
He further testified that, although his hydrocele and 
varicocele had gotten worse in service, with rest and normal 
activity, they have not troubled him since discharge.  Tr. at 
14-15 and 23.  

Pertinent Law and Regulations

Initially, the Board notes that the RO has adequately 
assisted the appellant in the development of his claims and 
that the appellant has not identified the existence of any 
available evidence sufficient to warrant additional 
development.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In this 
regard, it is noted that, in a May 1999 statement to the 
Board, the veteran stated that he would be bringing 
additional information pertaining to his new claim for 
inclusion in his file.  He stated that all of this material 
relates to a claim he filed on August 19, 1995.  Accordingly, 
although it is unclear whether such evidence has been 
submitted, the Board finds that, inasmuch as the veteran has 
specifically stated that this evidence pertains only to a new 
claim filed on August 1995, the duty to assist the veteran in 
the development of his claim has been satisfied.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  Where a veteran 
served 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and peptic ulcer 
disease (gastric or duodenal) becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

VA law provides that despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

Pertinent regulations provide that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  In Hodge, the Court held that not 
every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  In determining whether evidence is new 
and material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A three-step analysis must be performed when an appellant 
seeks to reopen a previously denied claim.  Winters v. West, 
12 Vet. App. 203 (1999); Elkins v. West, 12 Vet App 209 
(1999); Hodge.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, the case must be reopened and immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled. 

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit, 5 Vet. App at 92-93.

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis

Entitlement to service connection for a left hydrocele and 
vericocele was denied by the Board in October 1969, on the 
basis that they were not aggravated by service, and 
entitlement to service connection for duodenal ulcer was 
denied by the Board in October 1970, on the basis that 
service connection for duodenal ulcer was not warranted on 
any basis.  These decisions are final and not subject to 
revision on the same factual basis.  38 U.S.C.A. §§ 5108, 
7104.  In order to reopen these claims, the veteran must 
present new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The evidence relevant to the issue of entitlement to service 
connection for a left hydrocele and vericocele submitted 
since the Board's October 1969 decision consists of the 
veteran's June 1999 hearing testimony, in which he stated 
that his left hydrocele and varicocele had not troubled him 
since discharge.  Similarly, the evidence relevant to the 
issue of entitlement to service connection for duodenal ulcer 
submitted since the October 1970 decision of the Board 
consists of the veteran's June 1999 hearing testimony, in 
which he stated that he had not experienced recurrences of 
the ulcer over the years and he did not have problems with 
his stomach, and copies of private treatment records, which 
reflect that he was hospitalized on various occasions for 
complaints including abdominal pain.  

Much of the evidence submitted since the October 1969 and 
October 1970 Board decisions is new in that it has not been 
previously considered in connection with these claims.  
Furthermore, after a careful and thorough review of the 
record, the Board concludes that the new evidence is material 
to reopen the claim.  Application of the holding in Evans v. 
Brown, requires that the specified bases for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is probative.  Evans, at 284.  The 
specified reason for the October 1969 denial of entitlement 
to service connection for a left hydrocele and varicocele was 
that these disorders were not aggravated by service.  The 
specific reason for the October 1970 denial of service 
connection for duodenal ulcer was that service connection for 
such a disorder was not warranted under any basis. 

The Board finds that the new evidence constitutes new and 
probative evidence which bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, there is new 
and material evidence sufficient to reopen the claims for 
service connection for a left hydrocele and varicocele and 
duodenal ulcer. 

The Board must next determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
are well grounded pursuant to 38 U.S.C.A. § 5107(a).  See 
Winters, Elkins.  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

The veteran has asserted that his left hydrocele and 
varicocele were aggravated by active service.  However, as a 
lay person, he is not competent to make a medical diagnosis 
or to relate a medical disorder to any in-service injury or 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has asserted that service connection for a left 
hydrocele and varicocele is warranted because these disorders 
were aggravated by service.  However, during his June 1999 
personal hearing the veteran testified that, although his 
hydrocele and varicocele had gotten worse in service, with 
rest and normal activity, they have not troubled him since 
discharge.  Tr. at 14-15 and 23.  It is noted that extensive 
private treatment records, dated from 1970 to 1995, have been 
received subsequent to the October 1969 decision of the 
Board; however, these records are silent with regard to 
complaints of or treatment for a left hydrocele and/or 
varicocele.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability in 
the form of a medical diagnosis, of incurrence or aggravation 
of a disease or injury in service in the form of lay or 
medical evidence, and of a nexus between the in-service 
aggravation, injury, or disease and the current disability in 
the form of medical evidence.  Caluza.  As there is no 
competent medical evidence to suggest that the left hydrocele 
and varicocele for which the veteran was treated during 
service resulted in chronic residual disability and there is 
no competent medical evidence which relates any current GU 
disorder to service or any treatment therein, the veteran's 
claim for service connection for a left hydrocele and 
varicocele must fail as not well grounded.

With regard to the issue of duodenal ulcer, the veteran has 
asserted that service connection for this disorder is 
warranted because it first became manifest during service.  
The medical evidence includes a statement from the veteran's 
treating physician which reflects that the veteran was 
treated for duodenal ulcer as early as November 1968, prior 
to his discharge from military service, and he was 
hospitalized for complaints suggestive of perforated peptic 
ulcer in March 1970, within one year after separation from 
service.  The Board finds, therefore, that the veteran's 
claim of entitlement to service connection for duodenal ulcer 
is well grounded.  See Hickson v. West, 11 Vet. App. 374, 377 
(1998) (in determining whether a claim is well grounded, only 
the evidence that supports the claim can be considered and 
the evidence is presumed to be credible).

Having determined that new and material evidence has been 
submitted and the issue of entitlement to service connection 
for duodenal ulcer is well grounded, the Board must next 
consider the issue on the merits and determine whether the 
preponderance of the evidence supports service connection for 
duodenal ulcer.  

The evidence in support of the claim for service connection 
for duodenal ulcer consists of the veteran's statements, the 
statements from his treating physician, and private 
hospitalization records dated in March and April 1970.  

The veteran has asserted that duodenal ulcer was first 
manifest during active service.  However, as a lay person, he 
is not competent to make a medical diagnosis or to relate a 
medical disorder to any in-service injury or treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, 
the Board notes that, during his June 1999 personal hearing, 
the veteran testified that, since undergoing surgery for his 
ulcer shortly after service, he has not experienced 
recurrences of the ulcer over the years and does not have 
problems with his stomach.  Tr. at 11.

Dr. Regan, who has not provided copies of his treatment 
records, has stated that he treated the veteran for duodenal 
ulcer as early as November 1968 and private hospitalization 
records, dated in March 1970, reflect that Dr. Regan signed 
the discharge summary and the diagnoses were penetrating 
duodenal ulcer with perforation and secondary pancreatitis.  
However, Dr. Regan's statements are unsupported by the 
remaining pertinent medical evidence of record.  
Specifically, a January 1970 Memorandum from Dr. Gersh states 
that X-ray films taken in Dr. Regan's office were reviewed 
and, although they were of suboptimal quality, there was no 
evidence of a gastric or duodenal ulceration.  A statement 
from the surgeon who performed the veteran's March 1970 
laparotomy reflects that there was no evidence of any 
ruptured ulcer in the stomach or duodenum that could be 
visualized and that this was possibly an acute pancreatitis.  
An April 1970 report of hospitalization shows that the 
veteran was admitted with severe abdominal pain, abdominal 
distention, and evidence of a isolated loop of small bowel on 
the flat plate of the abdomen.  It was further noted that the 
veteran was previously hospitalized in March 1970 with 
complaints suggestive of perforated peptic ulcer.  He had 
undergone operative procedures, no such perforation was 
found, and evidence of pancreatitis could be seen.  

The medical evidence reflects that the veteran had varying 
diagnoses of peptic ulcer and duodenal ulcer after his March 
1970 hospitalization; however, the preponderance of the 
evidence shows that the veteran did not have duodenal ulcer 
during service or within the first year after discharge.  
Accordingly, based on the aforementioned, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for duodenal ulcer.

Although the Board considered and denied the veteran's claims 
of entitlement to service connection for a left hydrocele and 
varicocele and duodenal ulcer on grounds different from that 
of the RO, which determined that new and material evidence 
had not been submitted to reopen the claims, the veteran has 
not been prejudiced by the decision.  In the March 1998 
statement of the case, the RO provided the pertinent laws and 
regulations regarding entitlement to service connection for a 
left hydrocele and varicocele and duodenal ulcer.  The 
veteran was provided ample opportunity to submit evidence and 
arguments which addressed these issues and, in fact, evidence 
addressing these issues has been received.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); Winters; Elkins; Hodge.



ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a left 
hydrocele and varicocele, the appeal is reopened.

Entitlement to service connection for a left hydrocele and 
varicocele is denied.

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for duodenal 
ulcer, the appeal is reopened.

Entitlement to service connection for duodenal ulcer is 
denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

